Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                         U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:20-cv-03530-SKC

CHRISTOPHER B. HARKER,

                      Plaintiff,

v.

W. NEYHART,

                      Defendant.


                      ORDER RE: MOTION TO DISMISS [#21]


         On October 22, 2020, Plaintiff Christopher Harker, a pretrial detainee in the

custody of the Arapahoe County Sheriff’s Office (Sheriff), and other inmates were

singing together from their cells. [#10.]1 Defendant Neyhart was working as a guard

at the time, and upon hearing the singing said loudly in the pod, “I knew you guys

were gay.” [Id. at p.4.]2 According to the Amended Complaint (hereinafter

“Complaint”), Defendant directed this statement toward Mr. Harker’s cell and, in

doing so, exposed Harker’s sexuality. [Id. at ¶7.] Following Defendant’s statements,

Harker was moved to a different pod because his cellmates began treating him

differently by intimidating him and telling him to stay on his bunk. [Id.]




1   The Court uses “[#__]” to refer to specific docket entries in CM/ECF.

2 These facts are drawn from Plaintiff’s Amended Complaint and are presumed true
for the purpose of ruling on Defendant’s Motion to Dismiss.
                                            1
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 2 of 11




        Following this incident, Harker filed a grievance regarding Defendant’s

behavior. [Id.] The Sheriff investigated the claims and determined Defendant did

make the statement. [Id.] But the Sheriff concluded it had been made in a joking

manner. [Id.] Following the grievance proceedings, Defendant refused to give Harker

any toilet paper, and Harker was forced to use his own underwear to clean himself.

[Id.]

        Harker filed this case seeking monetary damages for violations of his

constitutional rights. [Id. at p.6.]3 Defendant seeks dismissal and argues he is entitled

to qualified immunity. [#21.] The Court has reviewed the Motion and related briefing,

the Complaint, and the relevant law. No hearing is necessary. For the following

reasons the Motion is GRANTED IN PART and DENIED IN PART.

                             STANDARDS OF REVIEW

A.      Failure to State a Claim

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court may

dismiss a complaint for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6), the Court must

“accept as true all well-pleaded factual allegations . . . and view these allegations in


3 Plaintiff proceeds pro se; thus, the Court liberally construes his pleadings. See
Haines v. Kerner, 404 U.S. 519, 520-21 (1972). But the Court may not “supply
additional factual allegations to round out a plaintiff’s complaint.” Whitney v. State
of New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997). Nor may a plaintiff defeat a
motion to dismiss by alluding to facts that have not been alleged, or by suggesting
matters that were not pleaded. Associated Gen. Contractors of Cal. Inc. v. Cal. State
Council of Carpenters, 459 U.S. 519, 526 (1983). Pro se plaintiffs must “follow the
same rules of procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276,
1277 (10th Cir. 1994).


                                           2
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 3 of 11




the light most favorable to the plaintiff.” Casanova, 595 F.3d v. Ulibarri, 595 F.3d

1120, 1124-25 (10th Cir. 2010) (internal citations omitted). The Court is not, however,

“bound to accept as true a legal conclusion couched as a factual allegation.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Id. at 678 (internal quotation marks omitted).

      The Twombly/Iqbal pleading standard requires courts take a two-prong

approach to evaluating the sufficiency of a complaint. Id. at 678–79. The first prong

requires the court to identify which allegations “are not entitled to the assumption of

truth” because, for example, they state legal conclusions or merely recite the elements

of a claim. Id. at 678. The second prong requires the court to assume the truth of the

well-pleaded factual allegations “and then determine whether they plausibly give rise

to an entitlement to relief.” Id. at 679. “Accordingly, in examining a complaint under

Rule 12(b)(6), [courts] will disregard conclusory statements and look only to whether

the remaining, factual allegations plausibly suggest the defendant is liable.” Khalik

v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012). The standard is a liberal

one, however, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of those facts is improbable, and that recovery is very remote

and unlikely.” Dias v. City & Cty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).




                                            3
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 4 of 11




B.    Qualified Immunity

      Qualified immunity shields “government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quotation omitted). Qualified immunity is

“immunity from suit rather than a mere defense to liability [and] it is effectively lost

if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526

(1985). Whether defendants are entitled to qualified immunity is a legal question.

Wilder v. Turner, 490 F.3d 810, 813 (10th Cir. 2007).

      When the qualified immunity defense is raised, the plaintiff bears the burden

of showing, with particularity, facts and law establishing the inference that the

defendant violated a clearly established federal constitutional or statutory right.

Walter v. Morton, 33 F.3d 1240, 1242 (10th Cir. 1994). If the plaintiff fails to satisfy

either prong, the defendant is entitled to qualified immunity. Pearson, 555 U.S. at

236. The court has the discretion to consider these prongs in any order. Leverington

v. City of Colorado Springs, 643 F.3d 719, 732 (10th Cir. 2011).

                                      ANALYSIS

      In his Complaint, Harker contends Defendant violated his constitutional rights

when Defendant labeled him gay and, thereby, put his health and safety at risk. He

also contends Defendant unlawfully retaliated against him for filing a grievance

regarding the incident.




                                            4
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 5 of 11




A.    Eighth Amendment4

      “The Eighth Amendment’s prohibition of cruel and unusual punishment

imposes a duty on prison officials to provide humane conditions of confinement,

including adequate food, clothing, shelter, sanitation, medical care, and reasonable

safety from bodily harm.” Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008)

(citation omitted). This encompasses a duty “to protect prisoners from violence at the

hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833, (1994). “A prison

official’s deliberate indifference to a substantial risk of serious harm to an inmate

violates the Eighth Amendment.” Id. at 828.

      A claim for deliberate indifference involves both an objective and a subjective

component. Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). “[T]o establish a

cognizable Eighth Amendment claim for failure to protect, a plaintiff ‘must show that

he is incarcerated under conditions posing a substantial risk of serious harm,’ the

objective component, and that the prison official was deliberately indifferent to his

safety, the subjective component.” Benefield v. McDowall, 241 F.3d 1267 (10th Cir.

2001) (quoting Farmer, 511 U.S. at 834)). In his Motion, Defendant argues dismissal

is warranted because his alleged statement, “I knew you guys were gay,” was akin to



4  Harker brings his claims pursuant to the Eighth Amendment. The Eighth
Amendment, however, does not apply until after an adjudication of guilt. At the time
in question, Harker was a pretrial detainee; therefore, his claim falls under the
Fourteenth Amendment and the Court construes it accordingly. See Dicino v. Garcia,
No. 12-CV-01274-WYD-KLM, 2014 WL 3746961, at *4 (D. Colo. July 30, 2014) (“[T]he
Court regularly sua sponte construes the [Eighth Amendment] claims under the
Fourteenth Amendment in cases brought by state-held pretrial detainees.”).
Nevertheless, the same analysis applies under either amendment. Estate of Vallina
v. Cty. of Teller Sheriff’s Office, 757 Fed. App’x 643, 646 (10th Cir. 2018).
                                          5
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 6 of 11




name calling, which is not actionable under the constitution. The Court disagrees

with Defendant’s characterization of his statement as simple name calling.5

      In Benefield, a prisoner plaintiff brought a claim under the Eighth Amendment

arguing a guard put the plaintiff in physical danger at the hands of other inmates

when he labeled the plaintiff a “snitch.” 241 F.3d at 1269-70. The Tenth Circuit

recognized that labeling a prisoner a snitch had the potential for great harm and

could violate the constitution. Id. at 1271. “While a different incendiary badge of

prison infamy was used here, the [Court believes the] same principles apply.” Brown

v. Narvais, 265 F. App’x 734 (10th Cir. 2008) (plaintiff established a serious risk of

bodily injury where a guard labeled plaintiff a “pedophile” thus placing him in a class

of inmates subject to serious bodily harm); see also Moore v. Mann, 823 F. App’x 92,

96 (3d Cir. 2020) (finding “a genuine dispute regarding whether the defendants were

deliberately indifferent to the risk of telling other inmates that [plaintiff] was gay, a

pedophile, or a snitch”); Thomas v. District of Columbia, 887 F. Supp. 1, 4 (D.D.C.

1995) (“In the prison context . . . one can think of few acts that could be more likely

to lead to physical injury than spreading rumors of homosexuality. . . .”).

      To be sure, Congress, in enacting the Prison Rape Elimination Act (PREA),

recognized an inmate’s sexuality (or the perception of their sexuality) could put them

at risk for being sexually abused by other inmates. 28 C.F.R. § 115.241(d)(7). And

both the Colorado Department of Corrections and the Arapahoe County Sheriff have



5 Any conclusion this statement was made in a joking manner is a question of fact
and would require testimony, other evidence, and credibility determinations. These
considerations are not appropriate in evaluating a motion to dismiss.
                                           6
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 7 of 11




acknowledged the PREA’s application to “all federal, state, and local prisons, jails,

police lock-ups, private facilities, and community settings such as residential

facilities.”6 For these reasons, labeling an inmate as gay is no joke in the lock-up

environment, as Defendant suggests. Like a prison guard tagging an inmate as a

snitch or a pedophile, labeling an inmate as gay could indeed raise a serious risk of

harm.7

         Nevertheless, the Court finds Harker’s allegations fail to establish the

subjective prong of the Eighth Amendment analysis. First, the Complaint fails to

plausibly allege Defendant’s comment singled Harker out such that Defendant was

deliberately indifferent to Harker’s safety. Specifically, although the Complaint

alleges Defendant’s statement was “directed at” Harker’s cell, it alleges the statement

was made generally in the pod where Harker’s cell was located. Further, the alleged

statement itself was, “I knew you guys were gay” (emphasis added). Because the

statement referred to multiple individuals and was shouted in a common area, the




6See Colorado Department of Corrections, https://cdoc.colorado.gov/about/prea (last
visited 8/27/2021); Arapahoe County Sheriff’s Office
https://www.arapahoegov.com/1376/Prison-Rape-Elimination-Act-PREA (last visited
8/27/2021).

7Defendant also argues his alleged statements could not have put Harker at a greater
risk of assault because there are no allegations Harker was ever assaulted. [#21 at
p.6.] But the Tenth Circuit has stated “the absence of an attack caused by the
disclosure raise[s] questions as to the appropriate available remedy, but [does] not
affect the legal sufficiency of the constitutional claim pled, as ‘a violation of the Eighth
Amendment does not turn on the type [of] relief sought.’” Brown, 265 F. App’x at 736
(quoting Benefield, 241 F.3d at 1272).
                                             7
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 8 of 11




Complaint fails to plausibly allege Defendant knew he was specifically exposing

Harker’s sexuality.

      Similarly, there are no factual allegations in the Complaint to plausibly allege

Defendant’s subjective knowledge of any risks associated with being known as gay in

prison, or in generally referring to a group of male inmates as gay. Because the

allegations fail to establish the subjective component of an Eighth Amendment claim,

Plaintiff has not met his burden with respect to the first prong of the qualified

immunity analysis. Defendant, therefore, is entitled to qualified immunity and the

Court must dismiss this claim.

B.    First Amendment

      While Harker’s Complaint nominally asserts one claim under the Eighth

Amendment, the Court is not bound by a pro se litigant’s labels. See Castro v. United

States, 540 U.S. 375, 381 (2003) (it is appropriate for federal courts to ignore the legal

labels attached to a pro se party’s claims “to create a better correspondence between

the substance of [the party’s claims] and [the] underlying legal basis”). And in keeping

with this Court’s duty to liberally construe a pro se litigant’s pleadings, “if the court

can reasonably read the pleadings to state a claim on which the plaintiff could prevail,

it should do so despite the plaintiff’s failure to cite proper authority, his confusion of

legal theories, his poor syntax and sentence construction, or his unfamiliarity with

pleading requirements.” Haines, 404 U.S. at 520-21.

      Harker alleges after he filed a grievance regarding Defendant’s conduct (which

was investigated and substantiated), Defendant retaliated against him by denying



                                            8
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 9 of 11




him toilet paper and forcing him to use his own clothing to clean himself. Despite not

being separately titled, the Court construes these allegations as alleging a claim of

First Amendment retaliation.

      “It is well-settled that prison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.” Requena

v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018). “[T]he elements necessary for a

retaliation claim where the governmental defendant is not the plaintiff’s employer

nor a party to a contract with the plaintiff” are: (1) the plaintiff was engaged in

constitutionally protected activity; (2) the defendant’s actions caused the plaintiff to

suffer an injury that would chill a person of ordinary firmness from continuing to

engage in that activity; and (3) the defendant’s adverse action was substantially

motivated as a response to the plaintiff's exercise of constitutionally protected

conduct. See Worrell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000). “[W]hen the

plaintiff alleges that the defendant’s action was taken in retaliation for protected

speech, our standard for evaluating that chilling effect on speech is objective, rather

than subjective.” Eaton v. Meneley, 379 F.3d 949, 954–55 (10th Cir. 2004) (internal

quotation omitted).

      Defendant did not address Harker’s retaliation allegations, which alone

warrants allowing this claim to proceed. But even so, the Court concludes the

allegations plausibly state a claim of retaliation. There is no question Harker’s

conduct of filing a grievance (and now this lawsuit) is protected under the First

Amendment. Gee v. Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010) (filing grievances



                                           9
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 10 of 11




 is a constitutionally protected activity); Green v. Johnson, 977 F.2d 1383, 1389-91

 (10th Cir. 1992) (inmate’s allegation that guards destroyed his legal materials in

 retaliation for filing lawsuits and grievances stated a cognizable First Amendment

 claim). And the Court concludes denying an inmate toilet paper and forcing him to

 use his own clothing instead is an injury that would chill a person of ordinary

 firmness from filing further grievances. See West v. Mitchell, No. 1:18 CV 2694, 2019

 WL 1367076, at *4 (N.D. Ohio Mar. 25, 2019) (plaintiff alleged facts sufficient to

 support plausible retaliation claims against the defendant who repeatedly denied him

 toilet paper); Curry v. Morring, No. C 09-3751 MHP, 2010 WL 3490238, at *2 (N.D.

 Cal. Sept. 2, 2010) (defendant could have liability for retaliation based on the

 allegedly retaliatory denial of toilet paper).

       With respect to the causal connection between Harker’s protected conduct and

 the alleged retaliation, “[a] plaintiff can assert a claim for First Amendment

 retaliation by ‘showing that the protected activity was close in time to the adverse

 action.’” Tonjes v. Park Cty. Sheriff's Off., 300 F. Supp. 3d 1308 (D. Colo. 2018)

 (quoting Colvin v. State Univ. Coll. at Farmingdale, No. 13–cv–3595 (SJF)(ARL),

 2014 WL 2863224, at *20 (E.D.N.Y. Jun. 19, 2014)). In this case, Harker alleges the

 Sheriff investigated Defendant’s conduct in labeling Harker as gay; therefore, it is

 reasonable to infer from the allegations in the Complaint that Defendant was aware

 of the grievance, particularly since the Complaint also alleges the grievance was

 found partially meritorious. And according to the Complaint, the denial of toilet paper

 began within the weeks following the conclusion of the investigation. Based on the



                                            10
Case 1:20-cv-03530-SKC Document 47 Filed 08/31/21 USDC Colorado Page 11 of 11




 foregoing, the Court concludes Harker has plausibly stated a § 1983 claim against

 Defendant for violation of the First Amendment.

                                   *     *     *

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

 PART the Motion to Dismiss. Plaintiff’s Eighth Amendment claim is dismissed,

 without prejudice, and his First Amendment retaliation claim shall proceed to

 discovery.



       DATED: August 31, 2021.

                                             BY THE COURT:




                                             S. Kato Crews
                                             United States Magistrate Judge




                                        11
